Citation Nr: 0006207	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an increased disability evaluation for 
residuals of a right ankle fracture, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran retired in October 1971, after completing more 
than 20 years of active military service.

This appeal stems from a March 1998 rating decision of the 
RO.  The veteran originally claimed, inter alia, entitlement 
to service connection for a left shoulder disability.  The 
March 1998 rating decision instead lists a "right" shoulder 
disability, holding the claim as not well grounded.  The 
veteran timely filed a notice of disagreement and appealed.  
Later, the RO caught this error and denied service connection 
for a left shoulder disability in a February 1999 rating 
decision, on the basis that the claim was not well grounded.  
The Board of Veterans' Appeals (Board) finds that given the 
veteran's original claim, and that the February 1999 decision 
was essentially just a correction of the March 1998 decision, 
that entitlement to service connection for a left shoulder 
disability is properly on appeal, and no claim for a right 
shoulder disability is in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether a left shoulder disability was incurred 
in, or aggravated by, service.

3.  The veteran's right ankle fracture, which is currently 
rated as 20 percent disabling, is manifested by traumatic 
arthritis and subjective complaints of pain.  There have been 
few objective findings of residuals.

4.  The veteran's other service-connected disabilities 
include: residuals of fracture of the right temporal mandible 
and facial bones, with blocked right tear duct, rated 10 
percent disabling; cholinergic skin urticaria, rated 10 
percent disabling; residuals of fracture of the left femur, 
rated as noncompensable; residuals of fracture of the left 
lateral orbit, rated as noncompensable; residuals of fracture 
of the right radius and ulna, rated as noncompensable; and a 
postoperative tracheostomy scar, rated as noncompensable.  
The combined rating, including the service-connected right 
ankle disability, is 40 percent.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a left shoulder disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for an evaluation greater than 20 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
Part 4, Diagnostic Codes 5010, 5270, 5271, 5273, 5284 (1999).

3.  The criteria for a total rating based on individual 
unemployability are not met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

VA has attempted to obtain the veteran's earliest service 
medical records, but without success.  The Board notes that 
the earliest available records date from 1956.

Service medical records reveal that in August 1956 the 
veteran was involved in a motor vehicle accident.  His 
injuries included a simple fracture of the left femur.  In 
September 1956 he underwent an open reduction of the 
fracture, and a plate fixation.  

A June 1960 radiological report indicates that the fractured 
left femoral shaft had solidly healed.  Two plates held by 
screws were still on the bone.

A June 1961 radiological report pertaining to the right ankle 
indicates that there was no evidence of significant osseous 
abnormality.  There was a suggestion of very minimal soft 
tissue swelling, and it was questioned whether there was any 
instability about the ankle.

In May 1963 the veteran had an exfoliative skin rash that had 
been present for about two to three weeks on the palms of 
both hands.

In October 1964 the veteran was involved in a second motor 
vehicle accident at which time he incurred a floating facial 
fracture--the right temporal bone and the left orbital bone, 
a comminuted fracture of the right ulna and radius, and a 
fracture of the right os calcis/medial malleolus.  A probable 
skull fracture was noted, but later was specifically 
indicated not to have been found.  Initial treatment 
consisted of a tracheotomy, wiring of the teeth and 
manipulation of the facial fracture.  The veteran underwent 
an open reduction of the fractures of the right radius and 
ulna.

A January 1965 x-ray report reveals that the fractures of the 
right ulna and radius continued to heal in good position and 
alignment.

A November 1965 clinical record indicates that the veteran 
twisted his right ankle.

In March 1966 he complained of having a rash on his arms, and 
perhaps elsewhere.  That month it was indicated that he would 
have a generalized rash upon exertion.  In April 1966 the 
condition was diagnosed as cholinergic urticaria.

A February 1968 examination report notes that there was a 
tracheotomy scar, well-healed and nonsymptomatic.  The 
veteran's cholinergic urticaria was noted to have been 
minimally symptomatic the past year.

The May 1971 retirement examination report is essentially 
negative, although the veteran's surgical history was noted.

The veteran was examined by VA in December 1971, at which 
time he complained of soreness and swelling in the right 
ankle, but of having no problems with his arm, jaw or leg.  
The veteran also complained of a rash that occurred about 
once or twice per week.  Objectively, the head, face and neck 
were normal.  Orthopedically, the lower extremities were 
normal, although the right ankle was slightly pronated 
compared to the left.  Range of motion of the right ankle was 
"somewhat" restricted.  An associated radiological report 
essentially reveals no deformity of the right forearm or left 
femur--the surgical plates and screws being noted.  There was 
some ossification adjacent to the medial malleolus, probably 
representing some degenerative change in the ligaments 
secondary to old trauma.

The veteran was examined by VA in December 1976.  There was 
good function of the [right] forearm and wrist.  The examiner 
stated that were no complications in range of motion of the 
wrist or elbow.  Objectively there was no evidence of a rash, 
although it was noted that the veteran would develop a 
cholinergic rash almost weekly.  The right ankle was limited 
approximately 10 degrees in eversion and inversion, and 
approximately 10 degrees in dorsiflexion and plantar flexion.  
There was complete range of motion in the right elbow; range 
of motion of the right wrist was essentially normal.  It was 
noted that there were no residuals pertaining to the right 
forearm injury.  Regarding the facial bones, including the 
temporomandibular joint, functions were normal on the right 
as compared to the left.  There were no palpable or visual 
abnormalities of the temporomandibular joint or the facial 
bones; the examiner could determine no complications thereof.  
The left orbit was normal.  The veteran's recurrent rash was 
discussed; it was reported that medication  "takes it 
away."  Residuals of the left femur fracture were noted to 
be very few, and only existed upon weather changes.

December 1976 VA radiological findings pertaining to the 
right arm were essentially negative.  Regarding the right 
ankle, however, there were some degenerative changes between 
the talus and calcaneus, particularly posteriorly.  The ankle 
joint itself was normal.  It was noted that there was a plate 
across an old left femur fracture, with abundant callus.  
Radiologically, there was asymmetry of the facial bones, in 
particular the inferior lateral margins of the maxilla.  On 
the right this margin was more concave than normal and 
extended into the right maxillary cavity, suggesting an old 
fracture.  The remainder of the facial bones appeared to be 
intact and normal and symmetrical bilaterally.  Views of both 
the right and left temporomandibular joint(s), both closed 
and open, reveal moderately good motion.  The 
temporomandibular head and articulating surface of the skull 
appeared normal.

A March 1996 VA clinical record, and subsequent records, 
reveal that the veteran complained of left shoulder pain.  A 
history of mild degenerative joint disease was noted--
although this had also been noted prior to the complaints of 
left shoulder pain.  It is not entirely clear whether 
arthritis of the left shoulder, per se, was being diagnosed.

In January 1998 the veteran submitted a note, on the back of 
a VA letter requesting information, to the effect that his 
last employer had been sold to a company that deactivated the 
shuttle service for whom he had been working.

The veteran was examined by VA in January 1998.  He indicated 
that he had had several jobs after service, but had retired 
in January 1994 from his own small engine business.  The 
veteran reported that he was taking ibuprofen several times 
per day for his right ankle and shoulder pain.  He could walk 
one or two miles if necessary, he indicated, but did not do 
so regularly.  He reportedly stopped "big game hunting" in 
1988, which had been his "major activity."  Currently he 
fished, usually in a boat, and was not very physically active 
at the time.  Snow curtailed his activity in the winter, and 
in 1995 he had a hammertoe operation on the right foot.  
Examination showed his posture and gait to be normal.  There 
was no edema of the feet, and no tenderness over the ankle 
joint.  There was no swelling and the right ankle dorsiflexed 
to 20 degrees, compared with 25 degrees of dorsiflexion the 
left.  Plantar flexion was to 50 degrees for both feet.  The 
impression was traumatic arthritis of the right ankle, 
minimal disability.

The veteran was examined by VA in December 1998, at which 
time reported that his recurrent skin rash would involve 
hives about quarter to a third of the time.  The rash would 
last one to four hours, but would usually be gone the same 
day.  There were never any blisters, nor open wound(s).  The 
rash reportedly had remained the same through the years.  The 
history of the tracheostomy was noted, and that as a residual 
there was no tear duct in the right eye.  The veteran noted 
that sometimes he "almost" would drop a cup of coffee with 
his right hand, but that reportedly his physician had 
diagnosed this as beginning Parkinson's disease.  
Objectively, there was no evident facial deformity; facial 
structure was normal.  Movement of the jaw was normal, and 
the jaws met normally.  The right elbow flexed to 125 
degrees, extended to 0 degrees, pronated to 90 degrees, and 
supinated to 60 degrees.  The veteran walked normally.  There 
was no skin rash present on any part of the body.  He did 
have a minimal tremor of the right hand.  Hand movement 
seemed normal and strength was normal.  The impression was of 
recurrent cholinergic skin urticaria; fracture of the right 
radius and ulna with no residual problems; fracture of the 
right temporal, facial and mandibular bones, with no residual 
problems; fracture of the left femur with no residual 
problems; and tremor of the right upper extremity--probably 
early Parkinson's disease--unrelated to the fracture of the 
right radius and ulna.


II.  Service connection, left shoulder

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  Arthritis 
shown to a compensable degree within one year of service is 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  See also 38 U.S.C.A. 
§ 1137.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996); cf. Savage v. Gober, 10 Vet. App. 488 
(1997).  A claim of secondary service connection is likewise 
required to be well grounded.  Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).

The veteran's service medical records are apparently 
incomplete.  Nonetheless, the available records--including 
the May 1971 retirement examination report--are entirely 
negative for a left shoulder disability.  The complaints of 
left shoulder pain were not shown until decades after 
service, and no medical evidence links such pain--regardless 
of whether there is even a clear diagnosis of, for example, 
degenerative joint disease--to service.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); see generally, O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991) (regarding the 
heightened obligation to consider the benefit-of-the-doubt 
rule in a case where service medical records are presumed to 
have been destroyed).

Without evidence of a link to service or of an inservice 
injury/disability, or of left shoulder arthritis to a 
compensable degree within a year of service, this claim is 
implausible.  The veteran is not qualified, as a layperson, 
to provide an etiological link of any current complaints to 
service, or to relate his left shoulder complaints to any 
other service-connection disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Without such evidence, the claim is not well 
grounded and must be denied.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Since this issue is not held to be well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


III.  Rating of residuals of a fracture of the right ankle

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected residuals of a 
right ankle disability is well grounded within the meaning of 
38 U.S.C.A. § 5107.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist the veteran in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's right ankle disability is currently 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5010-5284.  This evaluation 
contemplates a moderately-severe foot injury with arthritis.  
In order to be entitled to an evaluation greater than 20 
percent, under this diagnostic code, the veteran must 
demonstrate a severe foot injury.

In rating the orthopedic limitation of motion the Board must 
consider functional loss, such as due to pain and weakness.  
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The intent of the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is not 
warranted.

The veteran has virtually no residuals of the inservice right 
ankle fracture.  Although he has recently indicated that he 
takes ibuprofen for pain in this joint, there is no evidence 
of any functional impairment whatsoever.  He has indicated he 
can walk one or two miles, if necessary.  There is no 
evidence of pain on motion or additional functional loss due 
to pain or weakness, as contemplated in DeLuca.  Even if the 
veteran did have some of these problems, there no evidence 
that they would culminate in the highest possible disability 
evaluation under Diagnostic Code 5010-5284--which is the next 
highest rating of 30 percent.

Moreover, the veteran is not entitled to a higher, or 
additional evaluation under Diagnostic Code 5271.  The 
maximum rating under that diagnostic code is 20 percent, for 
marked limitation of motion.  The veteran already has a 
protected rating at this level.  See 38 C.F.R. § 3.951(b).  
There is no additional, separate manifestation that 
Diagnostic Code 5271 would encompass that the current rating 
does not.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
compare VAOPGCPREC 23-97 (regarding the separate evaluations 
potentially available under Diagnostic Code 5003 and 5257 for 
service-connected knee disabilities); and VAOPGCPREC 9-98.  
Marked limitation of motion has not been shown in any event.

Although Diagnostic Code 5270 might provide a higher rating 
based upon limitation of motion of the ankle, it requires 
ankylosis, which has not been shown in this case.  Although 
the right os calcis was indicated to have been fractured in 
service, there is no evidence of malunion thereof.  Further, 
malunion of the os calcis can only be rated as high as 20 
percent under Diagnostic Code 5273.

Based upon the foregoing, a higher evaluation is not 
warranted for the veteran's service-connected residuals of a 
right ankle fracture.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, Part 4, Diagnostic Codes 5010, 5270, 5271, 
5273, 5284; DeLuca.

The criteria for an evaluation greater than that assigned 
have not been met or approximated as explained above.  38 
C.F.R. § 4.7.


IV.  Total rating for compensation purposes based on 
individual unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's claim for a total disability rating must be 
examined in light of VA's established policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for [total disability based upon individual 
unemployability] because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry in the resolution of this issue involves 
the determination whether the veteran's service-connected 
disabilities are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Nonservice connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).  The veteran's service-connected 
disabilities, therefore, must each be rated before it can be 
determined whether he meets the percentage requirements for a 
total rating.  See 38 U.S.C.A. § 1155, supra.

As discussed supra, the veteran's service-connected right 
ankle disability has already been rated as 20 percent 
disabling.

The veteran's service-connected cholinergic skin urticaria is 
rated as 10 percent disabling under Diagnostic Code 7899-
7806, as analogous to eczema.  That rating contemplates 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  To be entitled to higher rating, 
the veteran must demonstrate constant exudation or itching, 
extensive lesions or marked disfigurement.  Based upon this 
diagnostic code, a higher evaluation is not warranted for 
cholinergic skin urticaria.  The veteran's examinations of 
record since service only note the condition by history.  It 
is axiomatic that since the condition is only recurrent, and 
has not recently been noted as active during a postservice 
examination, that it cannot involve constant exudation or 
itching.  The Board is aware that such a condition should 
generally be examined during a flare-up.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (the rating of the 
disability must account for the disorder at its most active 
phase).  Nonetheless, the Board finds that based upon the 
repeated examination findings, a new examination would not be 
productive, and could not show more than the intermittent 
condition for which the veteran is already compensated at 10 
percent.  Thus, the 10 percent evaluation is appropriate for 
the veteran's cholinergic skin urticaria.

The veteran's right radius and ulna fracture residuals are 
rated as noncompensable under Diagnostic Code 5212.  A 
compensable evaluation would be warranted under that 
diagnostic code if there were malunion of the radius with bad 
alignment.  X-ray evidence has repeated shown that there is 
no problem with the healed fracture whatsoever.  Thus a 
compensable evaluation under that code is unwarranted.  
Likewise, under Diagnostic Code 5211, a compensable 
evaluation could be awarded for malunion of the ulna.  This 
has not been shown, and a compensable evaluation thus cannot 
be awarded under that code either.  Similarly, no limitation 
of motion has been shown, whether due to pain or otherwise.  
Given that this disability is essentially asymptomatic with 
respect to this orthopedic disability, a higher evaluation is 
unwarranted under Diagnostic Codes 5206, 5207 and 5208 based 
upon limitation of flexion or extension.  Likewise, with 
little or no impairment of supination or pronation, a higher 
evaluation cannot be awarded under Diagnostic Code 5213 (were 
a compensable evaluation is available when supination is 
limited to 30 degrees or less; or when motion is lost beyond 
the last quarter of the arc, or the hand does not approach 
full pronation).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995), supra.

The veteran's service-connected residuals of fractures to the 
temporomandibular joint and facial bones, with blocked right 
tear duct, are rated together as 10 percent disabling under 
Diagnostic Code 9904-6025.  A noncompensable evaluation under 
Diagnostic Code 9904, per se, focuses upon the mandibular 
joint and contemplates no more than slight displacement 
thereof.  A compensable evaluation under that code would be 
indicated with moderate displacement of the mandible.  As the 
entire record makes clear, this has never been shown.  There 
are essentially no residuals whatsoever of these facial 
fractures--other than the detection of asymmetry noted only 
on x-ray.  A compensable evaluation is likewise unavailable 
under Diagnostic Code 9905 for limited motion involving 
temporomandibular articulation, since the record is entirely 
negative for any such current findings.  Diagnostic Code 
6025, however, allows for a compensable evaluation for 
unilateral epiphora--i.e. interference with the lacrymal duct 
from any cause.  This condition was noted during the December 
1998 VA examination, and is the basis of the compensable 
award.  A higher evaluation is unavailable under that code 
for one eye.  Thus only a 10-percent award is appropriate for 
residuals of fractures to the temporomandibular joint and 
facial bones, with blocked right tear duct, under the 
combined Diagnostic Code 9904-6025, with no other residuals 
having been shown.

Residuals of the fracture to the left lateral orbit have been 
rated as being noncompensable under Diagnostic Code 6099-
6009.  This evaluation contemplates an unhealed injury to the 
eye (or that area), with active pathology, with such symptoms 
as impairment of visual acuity, field loss, pain, rest 
requirements or episodic incapacity.  The examination reports 
of record indicate that, as with the veteran's other facial 
fractures, the veteran has no residuals of this left lateral 
orbit fracture.  Therefore, a compensable evaluation cannot 
be assigned under Diagnostic Code 6099-6009.

Residuals of the left femur fracture are currently evaluated 
as being noncompensable under Diagnostic Code 5255.  This 
evaluation is based upon malunion with impairment of the 
femur, but with essentially no disability.  A compensable 
evaluation is warranted under that code when there is at 
least slight knee or hip disability.  On the facts in this 
case, clearly no compensable residuals of the left femur 
fracture exist.  Therefore a compensable evaluation cannot be 
made under Diagnostic Code 5255.  With no residual disability 
of the left femur fracture shown, a higher evaluation cannot 
be awarded under Diagnostic Code 5252 for limitation of 
motion of the thigh, or under Diagnostic Code 5253 for 
limitation of abduction or adduction.  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.

Finally, the veteran's postoperative tracheostomy 
[tracheotomy] scar has been rated as being noncompensable 
under Diagnostic Code 7805.  This evaluation contemplates 
essentially no limitation of function of the area of the 
scar.  A higher evaluation is available where limitation of 
function is shown.  In this case, the veteran's scar has been 
apparently unnoticeable on recent examinations.  Even the 
inservice examination in 1968 found that the scar was well-
healed and asymptomatic.  The scar has never been clearly 
shown since, or to have demonstrated any symptoms.  The 
veteran, likewise, has not complained of any symptoms thereof 
since service.  Therefore, a higher evaluation cannot be 
awarded under Diagnostic Code 7805 for this scar.  Under 
Diagnostic Code 7803, a compensable evaluation is available 
when a scar is poorly nourished with repeated ulceration, or 
under Diagnostic Code 7804 when tender and painful on 
objective demonstration.  The entire record is negative for 
any such findings.  Scars of the head, face or neck are 
compensable when moderate and disfiguring.  Diagnostic Code 
7800.  Examination reports have failed to find such a scar, 
and there is no evidence of disfiguration.  Therefore, the 
veteran's tracheostomy scar cannot be rated as being 
compensable.  Id.

The veteran's service-connected disabilities thus combine to 
40 percent.  38 C.F.R. § 4.25; see also 38 C.F.R. § 4.7.

On the facts in this case, therefore, the veteran clearly 
does not meet the percentage requirements of 38 C.F.R. 
§ 4.16--either for a total schedular rating or to obtain a 
total rating for compensation purposes based on individual 
unemployability.  The Board need not consider further the 
veteran's employability under 38 C.F.R. § 4.16 since these 
basic requirements have not been met.  See Colayong v. West, 
12 Vet. App. 524, 538-39 (1999).

In reaching its decision with respect to rating the veteran's 
disabilities, the Board has considered the complete history 
of the disabilities in question as well as the current 
clinical manifestations and the effect they may have upon his 
earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Further, the 
Board finds that in this case the disability picture is not 
so exceptional or unusual so as to warrant a referral 
evaluation on an extraschedular basis.  It has not been shown 
that the service-connected disabilities, any one alone or in 
combination with the others, have caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  To the contrary, based upon the 
record before the Board, the veteran has not required 
hospitalization for any service-connected disability since 
service.  His "retirement" in 1994 appears to have been 
nothing other than voluntary, and no medical disabilities 
have been implicated with respect to causing him difficulty 
with any work.  He reportedly is able to walk a mile or two, 
and his service-connected disabilities have shown, at best, 
de minimis impairment.

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to a disability evaluation greater than 20 
percent for residuals of a right ankle fracture is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.




		
	Mark Chestnutt
	Acting Member, Board of Veterans' Appeals



 


